DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-15 and 20 of U.S. Patent No. 11,038.381. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below:

US Patent No. 11,038.381
1. A power transmitter comprising: a transmitter coil, wherein the transmitter coil generates a power transfer signal; a driver circuit, wherein the driver circuit is arranged to generate a drive signal for the transmitter coil, wherein the driver circuit is arranged to generate the drive signal during a power transfer phase, wherein the drive signal uses a repeating time frame, wherein the repeating time frame comprises at least a power transfer time interval and a foreign object detection time interval; a receiver circuit, wherein the receiver circuit is arranged to receive messages from a power receiver; a test coil, wherein the test coil is arranged to generate an electromagnetic test signal; a test generator, wherein the test generator is arranged to drive the test coil such that the electromagnetic test signal is provided during the foreign object detection time interval; a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter of the test drive signal; an adapter circuit, wherein the adapter circuit is arranged to control the power transmitter to operate in a foreign object detection initialization mode prior to entering the power transfer phase.
1. A power transmitter for wirelessly providing power to a power receiver comprising: a transmitter coil, wherein the transmitter coil generates a power transfer signal; a driver, wherein the driver generates a drive signal for the transmitter coil, wherein the driver is arranged to generate the drive signal during a power transfer phase, wherein the drive signal uses a repeating time frame, wherein the repeating time frame comprises at least a power transfer time interval and a foreign object detection time interval; a receiver, wherein the receiver is arranged to receive messages from the power receiver; a test coil, wherein the test coil is arranged to generate an electromagnetic test signal; a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil such that the electromagnetic test signal is provided during the foreign object detection time interval; a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter for the test drive signal; an adapter, wherein the adapter is arranged to control the power transmitter to operate in a foreign object detection initialization mode prior to entering the power transfer phase, wherein a preferred value of a signal parameter for the test drive signal is determined in response to at least a first message received from the power receiver, during the foreign object detection initialization mode wherein the test generator is arranged to set the signal parameter of the test drive signal to the preferred value during the foreign object detection time interval.
6. The power transmitter of claim 1, wherein the test generator is arranged to 


7. The power transmitter of claim 6, wherein the constraint is at least one of a minimum signal level and a constraint on a frequency of the test drive signal.
8. The power transmitter of claim 6, wherein the test generator is arranged to generate the test drive signal with the drive parameter of the test drive signal adapted to the preferred value in an initial test interval prior to the power transfer phase, wherein the foreign object detector is arranged to perform the foreign object detection test in the initial test interval.
8. The power transmitter of claim 1, wherein the test generator is arranged to generate the test drive signal with the drive parameter of the test drive signal adapted to the preferred value in an initial test interval prior to the power transfer phase, wherein the foreign object detector is arranged to perform the foreign object detection test in the initial test interval.
9. The power transmitter of claim 1, wherein if the foreign object detection test in the foreign object detection time interval is indicative of a foreign object being present, wherein the foreign object detector is arranged to re-enter the power transmitter into the foreign object detection initialization mode.
9. The power transmitter of claim 1, wherein when the foreign object detection test in the foreign object detection time interval is indicative of a foreign object being present, the foreign object detector is arranged to re-enter the power transmitter into the foreign object detection initialization mode.
10. The power transmitter of claim 6, wherein the adapter circuit is arranged to prevent the power transmitter from entering the power transfer phase if the preferred value does not meet a criterion.
10. The power transmitter of claim 1, wherein the adapter is arranged to prevent the power transmitter from entering the power transfer phase when the preferred value does not meet a criterion.
11. The power transmitter of claim 1, wherein the foreign object detector is arranged to adapt a parameter of the foreign object detection test in response to a measured value of the drive signal when in the foreign object detection initialization mode.
11. The power transmitter of claim 1, wherein the foreign object detector is arranged to adapt a parameter of the foreign object detection test in response to a measured value of the drive signal when in the foreign object detection initialization mode.
12. The power transmitter of claim 1, wherein the adapter circuit is arranged to set a maximum level for the power 




14. The wireless power transfer system of claim 13, wherein the power receiver further comprises a power receiver controller, wherein the power receiver controller is arranged to control the power receiver to operate in a foreign object detection initialization mode in which the power receiver transmits at least one message to the power transmitter to bias the test drive signal towards causing a reference condition at the power receiver.
15. A method for a power transmitter wirelessly providing power to a power receiver, wherein the power transmitter comprises: a transmitter coil, wherein the transmitter coil is arranged to generate a power transfer signal, a test coil, wherein the test coil is arranged to generate an electromagnetic test signal; and a receiver circuit, wherein the receiver circuit is arranged to receive from the power receiver, the method comprising: generating a drive signal for the 


20. The method as claimed in claim 15, further comprising: generating the test drive signal with the drive parameter of the test drive signal adapted to the preferred value in an initial test interval prior to the power transfer phase, performing the foreign object detection test in the initial test interval.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836